Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawa et al. (U.S. 2012/0134388 A1) in view of Yoshimaru et al. (U.S. 2019/0252658 A1).
Regarding claim 1, Sawa et al. disclose a nail portion 1 configured to pierce the secondary battery 2 (see pars. 0019-0020); and a heater via thermocouple 4 configured to raise a temperature of the nail portion (via lead wires are connected to an instrument which converts a thermoelectromotive force of the sheath thermocouple 4 to a temperature and records/displays it, and this temperature is the temperature of the short-circuiting portion in the battery to be tested which is measured by the sheath thermocouple 4) by being supplied with electric power (see pars. 0022-0024).
Sawa et al. fail to disclose a test jig for a secondary battery. In related art, US 2019/0252658 to Yoshimaru et al. discloses a test jig as disclosed in par. 0141 with a testing nail 2 for a secondary battery 100 (see par. 0141, wherein the nail 2 is fixed to a load cell built in the crosshead of the drive unit of the material testing machine using a drill chuck type fixing jig. In addition, a fixing stand is placed on the lower jig mounting surface of the material testing machine, and a negative electrode sheet 4 to be a negative electrode of the secondary battery 100 is placed on the SUS plate 1 on the fixing stand, and the separator is placed on the negative electrode sheet 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the testing device taught by Sawa et al. to be able to use in a test jig as taught by Kawai et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to test all the functionalities of the battery early on in the process in order to spot defect/errors or short circuit in the battery (see Yoshimaru’s par. 0148).

As to claim 2,  Sawa et al. disclose wherein the heater 4 is built in the nail portion 5 (see par. 008). 

    PNG
    media_image1.png
    578
    421
    media_image1.png
    Greyscale

As to claim 3,  Sawa et al. disclose where the heater 4 is attached to an outer peripheral surface of the nail portion (as seen in the above Figure). 

As to claim 4,  Sawa et al. disclose a temperature detector via temperature sensor configured to detect the temperature of the nail portion (see par. 0020).

As to claim 5,  Sawa et al. disclose a moving mechanism configured to move the nail portion toward the secondary battery 2 (see par. 0020). 

As to claim 6,  Sawa et al. disclose and  a moving mechanism configured to cause a movement of the nail portion toward the secondary battery 2 in accordance with a movement of the support member by moving the support member (see par. 0020, wherein thermocouple 4 is fixed to the outer frame 3 by the fixing portion 6 in a state where the sheath thermocouple 4 is inserted into the bottomed hole 5 and the distal end thereof having a temperature measurement point is in contact with the bottom of the hole ), wherein the heater 4 is configured to raise the temperature of the nail portion (see pars. 0022-0023). 
Sawa et al. fail to disclose a Support member configured to support the nail portion (a support member is the same as a test jig). In related art, US 2020/0251786 to Kawai et al. discloses a test jig for a secondary battery (see par. 0034, Figs. 2-3, wherein a jig for a three-point bending strength test device. In this example, a lithium ion secondary battery 20 has an oblong shape having a set of a width and a length in a plan view).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the testing device taught by Sawa et al. to be able to use in a test jig as taught by Kawai et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to test all the functionalities of the battery early on in the process in order to spot defect/errors or short circuit in the battery (see Kawai’s par. 0008).
	
As to claim 7,  Sawa et al. disclose a nail piercing step of piercing the nail 1 portion into the secondary battery 2 (see par. 0020, wherein thermocouple 4 is fixed to the outer frame 3 by the fixing portion 6 in a state where the sheath thermocouple 4 is inserted into the bottomed hole 5 and the distal end thereof having a temperature measurement point is in contact with the bottom of the hole ).  
Sawa et al. fail to disclose a heating step of raising a temperature of a nail portion by a heater, and a nail piercing step of piercing the nail portion into the secondary battery. In related art, US 2019/0252658 to Yoshimaru et al. discloses a test jig as disclosed in par. 0141 with a testing nail 2 for a secondary battery 100 and raising or increasing a temperature of a nail portion by a heater, and a nail piercing step of piercing the nail portion into the secondary battery 100 (see par. 002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the testing device taught by Sawa et al. to be able to use in a test jig as taught by Kawai et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to test all the functionalities of the battery early on in the process in order to spot defect/errors or short circuit in the battery (see Yoshimaru’s par. 0148).

As to claim 8,  Sawa et al. disclose wherein the heat step is executed after the nail piercing step (see pars. 0022-0023). 

As to claim 9,  Sawa et al. disclose a thermal runaway monitoring step of monitoring thermal runaway of the secondary battery in accordance with an internal short circuit caused by piercing of the nail portion after the nail piercing step (see pars. 0023-0024, wherein thermocouple 4 contains a pair of thermocouple wires interposing an inorganic insulating material powder such as magnesia, alumina, or the like between them inside a metal pipe called sheath, and the pair of thermocouple wires are bonded inside the sheath distal end to form the temperature measurement point. Though not shown in FIG. 1, at a rear end of the sheath thermocouple 4, the thermocouple wires of the sheath thermocouple 4 and compensating lead wires are connected. The compensating lead wires are connected to an instrument which converts a thermoelectromotive force of the sheath thermocouple 4 to a temperature and records/displays it, and this temperature is the temperature of the short-circuiting portion in the battery to be tested which is measured by the sheath thermocouple 4).
Sawa et al. fail to disclose a support member and wherein the heating step is executed when it is determined the thermal monitoring step that the thermal runaway of the secondary battery does not occur with a predetermined time.
In related art, US 2019/0252658 to Yoshimaru et al. discloses a test jig as disclosed in par. 0141 with a testing nail 2 for a secondary battery 100 (see par. 0141, wherein the nail 2 is fixed to a load cell built in the crosshead of the drive unit of the material testing machine using a drill chuck type fixing jig. In addition, a fixing stand is placed on the lower jig mounting surface of the material testing machine, and a negative electrode sheet 4 to be a negative electrode of the secondary battery 100 is placed on the SUS plate 1 on the fixing stand, and the separator is placed on the negative electrode sheet 4); wherein the heating step is executed when it is determined the thermal monitoring step that the thermal runaway of the secondary battery does not occur with a predetermined time (see Fig. 4 & pars. 0033-0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the testing device taught by Sawa et al. to be able to use in a test jig as taught by Kawai et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to test all the functionalities of the battery early on in the process in order to spot defect/errors or short circuit in the battery (see Yoshimaru’s par. 0148).

As to claim 10,  Sawa et al. disclose wherein the nail piercing step is executed after the heating step (see pars. 0022-0023).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		June 10, 2022.
/Patrick Assouad/           Supervisory Patent Examiner, Art Unit 2858